 Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.165 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN


YUSEF LATEEF PHILLIPS,
                                           CASE NO. 1:19-cv-331-JTN-SJB
Plaintiff,
                                           HON. JANET T. NEFF
v.                                         MAGISTRATE: HON. SALLY J. BERENS

ANDREW HINDS,

Defendant.


KENNETH N. FLAXMAN, P.C.                   VARNUM LLP
Kenneth N. Flaxman                         Timothy E. Eagle
Attorneys for Plaintiff                    Kyle P. Konwinski
200 S. Michigan Ave., Suite 201            Attorneys for Defendant Andrew Hinds
Chicago, IL 60604-2430                     P.O. Box 352
(312) 427-3200                             Grand Rapids, MI 49501-0352
                                           (616) 336-6000
                                           teeagle@varnumlaw.com
                                           kpkonwinski@varnumlaw.com


             STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER




                                       1
    Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.166 Page 2 of 13



               STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER

          Pursuant to Fed. R. Civ. P. 26(c), the Local Rules of this District, and upon the agreement

and stipulation of the Parties, without any party waiving any claim or defense, the Court finds

good cause to issue a protective order in the Case (as defined below).

          Accordingly, the Court enters the following Order:

I.        DEFINITIONS

          A.     "Case" refers to the above-captioned case, Yusef Lateef Phillips v. Andrew Hinds,

                 Case No. 1:19-cv-331-JTN-SJB pending in the United States District Court for

                 the Western District of Michigan.

          B.     "Party" or "Parties" refers to the Plaintiff, Defendants, and their counsel. For

                 purposes of this Order, "Defendants" include the County Board, and the Kent

                 County Sheriff Department Command Staff, and "counsel" includes in-house

                 counsel for Kent County.

          C.     "Qualified Individuals" means:

                 1.      The Court or other appropriate Court personnel;

                 2.      All Parties to the Case, including their counsel and employees of counsel;

                 3.      Bona fide consultants and experts retained by the Parties, to the extent

                         necessary for the prosecution or defense of this Case;1

                 4.      Court reporters at a deposition or other court proceeding;

                 5.      Contractors who are specifically engaged for the limited purpose of

                         making copies of documents or organizing or processing documents,




1
    Consultants and experts referenced in I.C.3 are required to sign Exhibit A.
                                                   2
    Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.167 Page 3 of 13



                         including outside vendors hired to process electronically stored

                         documents;2

                 6.      Witnesses at deposition to whom disclosure is reasonably necessary

                         though witnesses shall not retain a copy of documents containing

                         Confidential Information, except witnesses may receive a copy of all

                         exhibits marked at their depositions in connection with review of the

                         transcripts;3

                 7.      Any mediator approved by the Court or mutually agreed to by the parties;

                 8.      Any non-party participant in any Mediation or Settlement Communication

                         though said non-parties shall not retain a copy of documents containing

                         Confidential Information; and,

                 9.      Others only by written consent of the producing party or upon order of the

                         Court and on such conditions as may be agreed or ordered.

          D.     "Confidential Information" means information designated as "CONFIDENTIAL-

                 SUBJECT TO PROTECTIVE ORDER" by the producing party, which includes

                 the following categories:

                 1.      information prohibited from disclosure by law, including by statute (e.g.

                         MCL 15.391 et. seq.);

                 2.      information that reveals trade secrets;

                 3.      research, technical, commercial or financial information that the party has

                         maintained as confidential;




2
    Contractors referenced in I.C.5 are required to sign Exhibit A.
3
    Witnesses referenced in I.C.6 are required to sign Exhibit A.
                                                   3
Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.168 Page 4 of 13



           4.     HIPAA protected medical information and medical records concerning the

                  Plaintiff, any Party, or other individual;

           5.     personal identity information;

           6.     income tax returns (including attached schedules and forms), W-2 forms

                  and 1099 forms;

           7.     policy and procedure documents related to the operation of the Kent

                  County Sheriff's Department, other than those available through a public

                  records request;

           8.     personnel documents related to Plaintiff or individual Defendants;

           9.     personnel or employment records of a person who is not a party to the

                  case; or,

           10.    expert reports that reference, summarize, analyze, or interpret Confidential

                  Information.

     E.    "Discovery Material" refers to any document, electronically stored information,

           record, data compilation, deposition transcript or video, questionnaire, or other

           information in any form, that is produced by, obtained by, or created by any Party

           during Discovery.

     F.    "Settlement Communications" include all statements, whether oral or in a record,

           verbal or nonverbal:

           1.     that occur during Mediation or other settlement proceeding or

                  communication made for the purposes of retaining a mediator or for

                  considering, initiating, preparing for, conducting, participating in,

                  continuing, adjourning, concluding, or reconvening Mediation; or,



                                             4
 Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.169 Page 5 of 13



            2.      made during settlement or compromise negotiations concerning the claim

                    of any Party.

      G.    "HIPAA" is the Health Insurance Portability and Accountability Act of 1996,

            Pub. L. No. 104-191, 110 Stat. 1936, and its implementing regulations, 45 C.F.R.

            pts. 160, 162, 164. The Parties acknowledge that HIPAA may apply to certain

            Discovery Material.

II.   CONFIDENTIAL TREATMENT

      A.    A party may designate Discovery Material as Confidential Information for

            protection under this Order by affixing the legend "CONFIDENTIAL-SUBJECT

            TO PROTECTIVE ORDER" to each page containing any Confidential

            Document. If the Discovery Material is in a format which makes it unfeasible to

            mark (e.g., audio, video, electronically stored information), an abbreviation of the

            designation ("CSTPO") should be affixed to the title of the audio, video, or ESI

            file. To the extent any Confidential Information has already been produced, the

            producing party designate the documents "Confidential" by list produced after

            entry of this order.

      B.    All Settlement Communications are Confidential Information. Settlement

            Communications are not subject to discovery, are not admissible in any

            proceeding, and may not be disclosed to anyone other than the County Board

            members who have settlement authority, and the Parties and Qualified Individuals

            participating in the Settlement Communication or Mediation in which the

            Settlement Communication was made.




                                             5
Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.170 Page 6 of 13



     C.    Parties and Qualified Individuals receiving or reviewing Confidential Information

           shall treat any document they create that incorporates the Confidential

           Information, including handwritten notes or correspondence, as a derivative copy

           of the Confidential Information. All such derivative copies shall be treated just as

           the Confidential information.

     D.    All Confidential Information produced by any Party in this action shall remain

           confidential unless such document is presented to the opposing Party under the

           following procedure:

           1.     The requesting Party shall provide notice to the opposing Party that he

                  intends to use and publicly release (non-sealed) certain "defined"

                  Document(s) in support of a pleading or motion or use such Document(s)

                  in a non-Party deposition.

           2.     After such notice by the proponent Party, the opposing Party shall have

                  five (5) business days from the date of receipt of said notice to submit a

                  written objection to such disclosure.

           3.     If the opposing Party does object in writing within the time period, the

                  Parties shall act in good faith to resolve the objection without resort to

                  filing a motion.

           4.     If the Parties cannot come to a resolution, the Document(s) shall remain

                  confidential until a proper motion is filed and there is a further order from

                  the Court.

     E.    A party who chooses to use the Confidential Information during pretrial

           proceedings must make reference to the confidentiality of such material and shall



                                            6
Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.171 Page 7 of 13



           request that any of the Materials produced as exhibits, and any portions of

           transcript referencing the Materials, be filed under seal with the Court and

           accorded confidential treatment pursuant to the terms of this Order.

     F.    This Order does not, by itself, authorize the filing of any document under seal.

           Any party wishing to file a document designated as Confidential Information in

           connection with a motion, brief, or other submission to the Court must comply

           with the Federal Rules of Civil Procedure and the Local Rules of this District.

     G.    A party that elects to challenge a confidentiality designation may file and serve a

           motion that identifies the challenged material and sets forth in detail the basis for

           the challenge.    Each such motion must be accompanied by a competent

           declaration that affirms that the movant has complied with the meet and confer

           requirements of this procedure. The burden of persuasion in any such challenge

           proceeding shall be on the designating party.        Until the Court rules on the

           challenge, all parties shall continue to treat the materials as Confidential

           Information under the terms of this Order.

     H.    Allowable disclosure of any such Confidential Information covered by this

           Stipulated Protective Order shall be limited to Parties and Qualified Individuals.

     I.    With respect to depositions, any party shall be allowed to designate testimony,

           transcript, video, or exhibits as confidential consistent with this Order so long as

           such designation is made within 14 days of the end of the deposition. During that

           14 day period, all deposition testimony, transcripts, deposition exhibits, and/or

           videos should be treated as confidential under this Protective Order.




                                             7
 Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.172 Page 8 of 13



III.   OBLIGATIONS AT CONCLUSION OF LITIGATION

       A.   Unless otherwise agreed or ordered, this Order shall remain in force after

            dismissal. Within sixty days after dismissal or entry of final judgment not subject

            to further appeal, all Confidential Information and documents marked

            "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" under this Order,

            including copies, shall be returned to the producing party unless:

            1.     The document has been offered into evidence or filed without restriction

                   as to disclosure; or,

            2.     As to documents bearing mental impressions or work product of the

                   receiving party, the receiving party can destroy the documents.             In

                   addition, the parties agree to the destruction of any other documents

                   containing Confidential Information to the extent practicable in lieu of

                   return.   If the receiving party destroys any documents containing

                   Confidential Information in lieu of return, the receiving party must

                   provide a certification to the producing party that destruction has occurred

                   after the destruction is complete. Under this section, destruction includes

                   best efforts at erasing all electronically stored information;

       B.   Notwithstanding the above requirements to return or destroy documents, counsel

            may retain:

            1.     Attorney work product, including an index that refers or relates to

                   designated Confidential Information so long as that work product does not

                   duplicate verbatim substantial portions of Confidential Information; and,




                                              8
Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.173 Page 9 of 13



           2.     One complete set of all documents filed with the Court including those

                  filed under seal. Any retained Confidential Information shall continue to

                  be protected under this Order. An attorney may use his or her work

                  product in subsequent litigation, provided that its use does not disclose or

                  use Confidential Information.

           3.     The terms of this Order shall be binding upon the Parties, Qualified

                  Individuals, and all persons who come in contact with Confidential

                  Information after the conclusion of this litigation, whether by dismissal,

                  settlement, entry of final judgment, or other means.

           4.     This Court shall retain jurisdiction to enforce the terms of the Order and

                  all persons subject to its terms expressly submit to the jurisdiction of this

                  Court for purposes of such enforcement.

IV.   GENERAL CONSIDERATIONS

      A.   The parties shall exercise reasonable care not to disclose information and

           documents identified as confidential under this Order in the public record of this

           proceeding.

      B.   The procedures for protecting information and documents identified as

           confidential under this Order at trial shall be determined by the parties at a later

           date and shall be included in the Joint Final Pretrial Order.

      C.   This Order shall not preclude any Party from seeking additional protection with

           respect to the confidentiality of any other information (written or oral) as that

           Party deems appropriate.




                                             9
Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.174 Page 10 of 13



         D.   The production of any documents or information by any party in this action does

              not constitute a waiver of any objections which may be made by such party in any

              other proceedings and under any other circumstances to the productions or

              disclosure of such documents or information.



SO ORDERED:

Dated:                                     By:
                                                  Janet T. Neff
                                                  United States Magistrate Judge


SO STIPULATED:

                                           VARNUM LLP
                                           Attorneys for Defendant Andrew Hinds


Dated: March 19, 2020                      By:   /s/ Kyle P. Konwinski
                                                 Timothy E. Eagle
                                                 Kyle P. Konwinski
                                           BUSINESS ADDRESS & TELEPHONE:
                                                 Bridgewater Place, P.O. Box 352
                                                 Grand Rapids, MI 49501-0352
                                                 (616) 336-6000
                                                 teeagle@varnumlaw.com
                                                 kpkonwinski@varnumlaw.com



                                           KENNETH FLAXMAN, P.C.
                                           Attorneys for Plaintiff


Dated: March 19, 2020                      By:    /s/ Kenneth N. Flaxman
                                                  Kenneth N. Flaxman
                                                  200 S. Michigan Ave., Suite 201
                                                  Chicago, IL 60604-2430
                                                  (312) 427-3200

16130537_3.docx



                                             10
Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.175 Page 11 of 13



                    Yusef Lateef Phillips v. Andrew Hinds
          U.S.D.C Western District of Michigan Case No. 1:19-cv-331-JTN-SJB




                       Exhibit A
             To Stipulated Confidentiality and Protective Order
Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.176 Page 12 of 13



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


YUSEF LATEEF PHILLIPS,
                                                      CASE NO. 1:19-cv-331-JTN-SJB
Plaintiff,
                                                      HON. JANET T. NEFF
v.                                                    MAGISTRATE: HON. SALLY J. BERENS

ANDREW HINDS,

Defendant.


KENNETH N. FLAXMAN, P.C.                              VARNUM LLP
Kenneth N. Flaxman                                    Timothy E. Eagle (P38183)
Attorneys for Plaintiff                               Kyle P. Konwinski (P76257)
200 S. Michigan Ave., Suite 201                       Attorneys for Defendant Andrew Hinds
Chicago, IL 60604-2430                                P.O. Box 352
(312) 427-3200                                        Grand Rapids, MI 49501-0352
                                                      (616) 336-6000
                                                      teeagle@varnumlaw.com
                                                      kpkonwinski@varnumlaw.com


                      THIRD-PARTY ENDORSEMENT OF STIPULATED
                       CONFIDENTIALITY AND PROTECTIVE ORDER

        1.     Third party _______________, hereby (i) consents to the terms and conditions of

the Stipulated Confidentiality and Protective Order (the "Order"), as entered by the Court, and

(ii) consents to the jurisdiction of the Court for purposes of enforcing the terms of the Order.

        2.     By executing this Third-Party Endorsement, the third party agrees to abide by the

terms and conditions of the Order.

        3.     The terms used in this Third-Party Endorsement have the same meanings as set

forth in the Order.

        4.     A copy of this endorsement must be provided to Counsel for all parties as listed

above in the case caption within five (5) days of its execution.
Case 1:19-cv-00331-JTN-SJB ECF No. 38 filed 03/19/20 PageID.177 Page 13 of 13



     Name:

     Street Address:

     City, State, ZIP:

     Telephone:

     Facsimile:

     Counsel for Third Party:

     Dated:



     Signature:




                                      2
